Case 4:20-cv-05640-YGR Document 287-15 Filed 01/25/21 Page 1 of 6




                       Exhibit E




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-15 Filed 01/25/21 Page 2 of 6
Case 4:20-cv-05640-YGR Document 287-15 Filed 01/25/21 Page 3 of 6
Case 4:20-cv-05640-YGR Document 287-15 Filed 01/25/21 Page 4 of 6
Case 4:20-cv-05640-YGR Document 287-15 Filed 01/25/21 Page 5 of 6
                 Case 4:20-cv-05640-YGR Document 287-15 Filed 01/25/21 Page 6 of 6




           I’m writing to you now (but I wanted to write a long time ago) because I tried every possible
           way, this is the last try, we have another rejection, after 12 days of wait…its a small app for a
           new client and it could be good business for us, unfortunately the client already told us that if the
           app its not published this week, no more business for us.
           This is the third time that happened, this could cost us the future of my company and I don ’t
           think its fair.

           I know I am completely insane to write to you, I ’m no one but I had to try.

           Please, if you can help me in this specific issue, PLEASE, try to improve or change the app
           review process, I can’t run a business this way.

           Thank you for reading,

           PS: As a loyal Apple user I would like to congratulate with you for the amazing success of
           Apple, back in the days everybody was laughing at me when I said Apple is the best and is going
           to be the future…and look now.

           Best regards,




                       REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                          APL-APPSTORE_04662547
